Exhibit 10.1

 

THIRD MODIFICATION AGREEMENT

 

THIS THIRD MODIFICATION AGREEMENT, (this “Agreement”), made as of March 4, 2019
(the “Effective Date”), by and among IPIC-GOLD CLASS ENTERTAINMENT LLC, a
Delaware limited liability company (the “Borrower”), IPIC GOLD CLASS HOLDINGS
LLC, a Delaware limited liability company (“Holdings”), IPIC TEXAS, LLC, a Texas
limited liability company (“IPIC Texas”), IPIC MEDIA, LLC, a Florida limited
liability company (“IPIC Media”), DELRAY BEACH HOLDINGS, LLC, a Florida limited
liability company (“DB Holdings”), together with Borrower, Holdings, IPIC Texas,
IPIC Media and DB Holdings, collectively, the “Borrower Parties” and THE
TEACHERS’ RETIREMENT SYSTEM OF ALABAMA, a body corporate of the State of Alabama
created under Section 16-25-1 et. seq., Code of Alabama (1975), as amended (the
“TRS”), and THE EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA, a body corporate of the
State of Alabama created under Section 36-27-1 et. seq., Code of Alabama (1975),
as amended (the “ERS”) (the TRS and the ERS are sometimes herein referred to
individually as a “Lender” and collectively as the “Lenders”).

 

RECITALS:

 

A. Borrower Parties and Lenders are party to that certain Second Amended and
Restated Master Loan and Security Agreement dated February 1, 2018, as amended
by Modification Agreement dated June 22, 2018, as further amended by Second
Modification Agreement (the “Second Modification”) dated June 29, 2018 (as
previously or hereafter amended, the “Loan Agreement”), pursuant to which,
Lenders have agreed to extend to Borrower a non-revolving credit facility in an
aggregate principal amount not to exceed $225,828,169.12 (the “Loan”) for the
purpose of financing the costs of leasing, constructing, furnishing, equipping,
establishing and operating upscale cinema projects to be located at sites in the
United States of America in accordance with the terms of the Loan Agreement.
Capitalized terms not otherwise defined herein shall have the meanings given in
the Loan Agreement.

 

B. The Borrower Parties have advised Lenders that Borrower has cancelled plans
for the renovations to the existing, operating Project located at 400 N. Federal
Hwy., Boca Raton, Florida 33432 (the”Mizner Park Project”), and Borrower Parties
have requested that Lenders make available the Loan proceeds previously
designated for the Mizner Park Project to pay Working Capital Expenses. Lenders
have agreed to such request subject to the terms and conditions hereafter set
forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals and other good and
valuable consideration, the parties hereto agree as follows:

 

1. Recitals. The Recitals herein are true and correct.

 

2. Tranche 3 Committed Amount Remaining Availability. Borrower Parties
acknowledge and agree that as of February 28, 2019, $198,054,006.08 of the
Tranche 3 Committed Amount has been Advanced, leaving $27,774,163.04 available
for Advance subject to the terms and conditions of the Loan Agreement, as
modified hereby.

 



-1-

 

 

3. Amendments to Loan Agreement. The following modifications are hereby made to
the Loan Agreement to clarify that the Mizner Park Project is no longer deemed
to be one of the Remaining Construction Projects and, as a result thereof, Loan
proceeds are no longer available to pay any construction costs related thereto.

 

(a)Definitions.

 

(i)The definition of “Mizner Park Project” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety.

 

(ii)The defsinition of “Remaining Construction Projects” set forth in Section
1.1 of the Loan Agreement is hereby deleted in its entirety and the following
inserted in lieu thereof:

 

“Remaining Construction Projects” means, collectively, the following Projects:
the Renovation Projects, the Delray Project and the Irvine Project.

 

4. Mizner Park Project Budget. The Mizner Park Project Budget attached as part
of Schedule 3 of the Second Modification is hereby deleted in its entirety. The
funds previously designated for construction Advances for the Mizner Park
Project in the amount of $4,149,075, as more particularly described in the
Mizner Park Project Budget, share hereafter be made available for Working
Capital Expenses only.

 

5. Release of Lenders. For and in consideration of Lenders’ agreement to enter
into and execute this Agreement, and without any contingency, precondition, or
condition subsequent, each of the Borrower Parties, for himself/herself/itself
and his/her/its heirs, executors, trustees, successors and assigns, does hereby
fully and forever release, relinquish, discharge, settle and compromise any and
all claims, cross-claims, counterclaims, causes, damages and actions of every
kind and character, and all suits, costs, damages, expenses, compensation and
liabilities of every kind, character and description, whether direct or
indirect, known or unknown, disclosed or hidden, in law or in equity, which
he/she/it had or will have against Lenders, and/or any of Lenders’ affiliates,
agents, representatives, officers, employees or contractors on account of,
arising, or resulting from, or in any manner incidental to, any and every thing
or event occurring or failing to occur at any time in the past up to and
including the date hereof, including, without limitation, any claims relating to
the Note, the Loan Agreement, the Mortgages or any other Loan Documents, any act
or event relating to Lenders’ (or its designees’) possession or use of any
collateral securing the Note at any time, the indebtedness evidenced by the
Note, any act or event relating to the Lenders’ administration of the Loan
Agreement, the Note or any other Loan Documents.

 

6. Authorization. Borrower Parties represent and warrant to Lenders that each of
them has full power and authority to enter into this Agreement; that the
execution and delivery of this Agreement have been authorized by all requisite
action; and that this Agreement constitutes the valid and legally binding
obligation of Borrower Parties enforceable in accordance with its terms. This
Agreement is not intended to be, nor shall it be construed to create, a novation
or accord and satisfaction, and the Loan Agreement and the indebtedness
represented thereby and by the Note shall continue in full force and effect.

 



-2-

 

 

7. Ratification. Except as herein amended, the Loan Agreement is hereby ratified
and affirmed. Execution of this Agreement shall not alter or diminish any rights
of Lenders or obligations of Borrower Parties under any other note, instrument,
or obligation secured by or entitled to the benefits of the Loan Agreement or
the Note, including, without limitation, any of the other Loan Documents.

 

8. No Offsets or Defenses. Borrower Parties confirm that they have no offsets or
defenses with respect to their obligations pursuant to the Loan Agreement and
Note or any of the other Loan Documents.

 

9. Events of Default. Borrower Parties represent and warrant that, as of the
Effective Date, there are no Events of Default under the Loan Agreement, Note or
any of the other Loan Documents.

 

10. No Novation or Modification of Loan Documents, etc. Borrower Parties
acknowledge and agree that (a) this Agreement is not intended to be, and shall
not be deemed or construed to be, a novation; (b) except as expressly provided
in this Agreement or any other written agreements with respect to the Loan
Documents, no other modifications, amendments, or waivers of other Loan
Documents are implied or intended; and (c) Lender reserves all available rights
and remedies, at law, in equity and under any the Loan Documents.

 

11. Expenses. Borrower Parties agree to pay to Lenders all expenses, including
Lenders’ attorney’s fees, incurred by Lenders in connection with the negotiation
and preparation of this Agreement.

 

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which when executed and delivered shall constitute an original, but all
such counterparts together shall be deemed to be one and the same instrument.

 

13. Severability; Complete Agreement. If any provisions of this Agreement or the
application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provisions to other persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law. The Loan
Agreement and the Note, together with the other Loan Documents, as amended,
constitute the full and complete agreement of the Borrower Partiers and Lenders
with respect to the indebtedness evidenced by the Note and Loan Agreement.

 

14. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, and their respective successors and assigns.

 



-3-

 

 

15. Waiver of Jury Trial. THE BORROWER PARTIES AND LENDERS HEREBY WAIVE ANY
RIGHT THAT ANY OF THEM MAY HAVE TO A TRIAL BY JURY ON ANY CLAIM, COUNTERCLAIM,
SETOFF, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING OUT OF OR IN ANY WAY
RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE LOAN, OR (B) IN ANY
WAY CONNECTED WITH OR PERTAINING OR RELATED TO OR INCIDENTAL TO ANY DEALINGS OF
THE LENDERS AND ANY BORROWER PARTY WITH RESPECT TO THE LOAN DOCUMENTS OR IN
CONNECTION WITH THIS AGREEMENT OR THE EXERCISE OF ANY PARTY’S RIGHTS AND
REMEDIES UNDER THIS AGREEMENT, OR OTHERWISE, OR THE CONDUCT OR THE RELATIONSHIP
OF THE PARTIES HERETO, IN ALL OF THE FOREGOING CASES WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
BORROWER PARTIES AND LENDERS AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND
BARGAINED AGREEMENT OF THE BORROWER PARTIES AND LENDERS IRREVOCABLY TO WAIVE
THEIR RIGHTS TO TRIAL BY JURY AS AN INDUCEMENT OF THE PARTIES TO ENTER INTO THIS
AGREEMENT, AND THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY DISPUTE OR
CONTROVERSY WHATSOEVER (WHETHER OR NOT MODIFIED HEREIN) BETWEEN THE BORROWER
PARTIES AND THE LENDERS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

[Remainder of Page Intentionally Left Blank]

 



-4-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the year and date first above written.

 

  BORROWER PARTIES:         IPIC-GOLD CLASS ENTERTAINMENT, LLC         By: /s/
Hamid Hashemi   Print Name: Hamid Hashemi   Title: Managing Member

STATE OF Florida

COUNTY OF Palm Beach

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that HAMID HASHEMI, whose name as Managing Member of IPIC-GOLD
CLASS ENTERTAINMENT, LLC, a Delaware limited liability company, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of the instrument, he, as such officer and
with full authority, executed the same voluntarily for and as the act of said
limited liability company, on the day the same bears date.

 

Given under my hand and seal this 1st day of March, 2019.

 



  /s/ Dawn M. Nelson   Notary Public   My commission expires:
12/5/2020                

 



-5-

 

 

  IPIC GOLD CLASS HOLDINGS LLC       By: /s/ Hamid Hashemi   Print Name: Hamid
Hashemi   Title:  Managing Member

 

STATE OF Florida

COUNTY OF Palm Beach

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that HAMID HASHEMI, whose name as Managing Member of IPIC-GOLD
CLASS HOLDINGS LLC, a Delaware limited liability company, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of the instrument, he, as such officer and
with full authority, executed the same voluntarily for and as the act of said
limited liability company, on the day the same bears date.

 

Given under my hand and seal this 1st day of March, 2019.

 

  /s/ Dawn M. Nelson   Notary Public   My commission expires:
12/5/2020                

 



-6-

 

 

  IPIC-GOLD CLASS TEXAS, LLC       By: /s/ Hamid Hashemi   Print Name: Hamid
Hashemi   Title:  Managing Member

 

STATE OF Florida

COUNTY OF Palm Beach

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that HAMID HASHEMI, whose name as Managing Member of IPIC-GOLD
CLASS TEXAS, LLC, a Delaware limited liability company, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of the instrument, he, as such officer and
with full authority, executed the same voluntarily for and as the act of said
limited liability company, on the day the same bears date.

 

Given under my hand and seal this 1st day of March, 2019.

 

  /s/ Dawn M. Nelson   Notary Public   My commission expires:
12/5/2020                

 



-7-

 

 

  IPIC MEDIA, LLC       By: /s/ Hamid Hashemi   Print Name: Hamid Hashemi  
Title:  Managing Member

 

STATE OF Florida

COUNTY OF Palm Beach

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that HAMID HASHEMI, whose name as Managing Member of IPIC MEDIA,
LLC, a Delaware limited liability company, is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, he, as such officer and with
full authority, executed the same voluntarily for and as the act of said limited
liability company, on the day the same bears date.

 

Given under my hand and seal this 1st day of March, 2019.

 

  /s/ Dawn M. Nelsont   Notary Public   My commission expires:
12/5/2020                  

 



-8-

 

  

  DELRAY BEACH HOLDINGS, LLC       By: /s/ Hamid Hashemi   Print Name: Hamid
Hashemi   Title:  Managing Member

 

STATE OF Florida

COUNTY OF Palm Beach

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that HAMID HASHEMI, whose name as Managing Member of DELRAY BEACH
HOLDINGS, LLC, a Delaware limited liability company, is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, he, as such officer and with
full authority, executed the same voluntarily for and as the act of said limited
liability company, on the day the same bears date.

 

Given under my hand and seal this 1st day of March, 2019.

 

  /s/ Dawn M. Nelson   Notary Public   My commission expires:
12/5/2020                

 

-9-

 



 

  LENDERS:         THE TEACHERS’ RETIREMENT SYSTEM OF ALABAMA         By: /s/
David G. Bronner    Print Name:     Title:  

 

STATE OF ALABAMA

COUNTY OF MONTGOMERY

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that David G. Bronner , whose name as CEO of the Teachers’
Retirement System of Alabama is signed to the foregoing Agreement, and who is
known to me, acknowledged before me on this day that, being informed of the
contents of the Agreement, he, as such officer and with full authority, executed
the same voluntarily for and as the act of said body corporate of the State of
Alabama acting in its capacity as aforesaid.

 

Given under my hand and official seal this 4 day of March, 2019.

 

  /s/ Emily Eaton   Notary Public   My commission expires:
10-11-2021                

 



-10-

 

 



  THE EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA       By: /s/ David G. Bronner  
Print Name:                    Title:  

  

STATE OF ALABAMA

COUNTY OF MONTGOMERY

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that David G. Bronner , whose name as CEO of the Employees’
Retirement System of Alabama is signed to the foregoing Agreement, and who is
known to me, acknowledged before me on this day that, being informed of the
contents of the Agreement, he, as such officer and with full authority, executed
the same voluntarily for and as the act of said body corporate of the State of
Alabama acting in its capacity as aforesaid.

 

Given under my hand and official seal this 4 day of March , 2019.

 

  /s/ Emily Eaton   Notary Public   My commission expires:
10-11-2021                

 

 

 

-11-



 

 

